Citation Nr: 0024594	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
disease at L3-L5 and L5-S1.

2.  Entitlement to an increased (compensable) rating for 
paravertebral muscle spasm of the low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
February 1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 decision of the Houston RO.

The veteran testified at a hearing before the undersigned 
member of the Board at the RO in June 2000.  At that time, 
the veteran requested, and was granted, a 45-day abeyance to 
submit additional evidence.  No additional evidence has been 
received. 


REMAND

The veteran is claiming service connection for disc disease 
in the lumbar spine.  During his June 2000 Board hearing, he 
indicated that he had been treated at Lufkin Memorial 
Hospital by a Dr. Ron Cory "four or five years ago."  While 
the veteran asserted that Dr. Cory told him that there was a 
relationship between herniated disc and an in-service injury, 
no such statement, no records of treatment by Dr. Cory, and 
no medical evidence of a current disability are of record.  

38 U.S.C. § 5103(a) provides that if a claimant's application 
for benefits under the laws administered by the Secretary is 
incomplete, the Secretary shall notify the claimant of the 
evidence necessary to complete the application.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that when the VA 
is on notice of the existence of evidence which could make a 
veteran's claim plausible, it has an obligation to assist him 
by telling him what evidence to submit.  Robinette v. Brown, 
8 Vet.App. 69 (1995).  Under these circumstances, the RO 
should attempt to obtain all pertinent medical records from 
Lufkin Memorial hospital, to specifically include records of 
Dr. Cory, and those from the Social Security Administration.  
If such records do not include a medical diagnosis of a 
current low back disability, and medical evidence (to include 
an opinion) a nexus between any such current low back 
disability and service, the RO must specifically advise the 
veteran that such evidence is needed to support the claim for 
service connection.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all records of treatment 
of the veteran for a low back disorder at 
Lufkin Memorial Hospital, to specifically 
include records of Dr. Ron Cory.  The RO 
should also attempt to obtain pertinent 
medical records directly from Dr. Cory, 
if necessary.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
noted in the claims file.  

2.  The RO should obtain from the Social 
Security Administration a copy of any 
decision rendered by an Administrative 
Law Judge with reference to the veteran's 
claim for Social Security disability 
benefits, and copies of any medical 
reports received by the Social Security 
Administration in connection with the 
veteran's claim.  

3.  If none of the requested development 
yields competent medical evidence of a 
current disc disability of the low back, 
and a favorable medical opinion on the 
question of a relationship between such 
disability and his period of military 
service, as he contends, the RO should 
specifically advise him of the need for 
such an opinion to support his claim.  
See 38 U.S.C.A. § 5103 (1998); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

3.  After completion of the foregoing 
development, and after undertaking any 
additional development warranted by the 
record (to include appropriate 
examination and opinion if the RO 
determines that evidence of a well-
grounded claim for service connection has 
been received, or that a more current 
evaluation of the service-connected 
disability is warranted), the RO 
adjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  

4.  If any claim remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to respond 
thereto before the claims file is 
returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



